ORDER
| iConsidering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Maurice L. Tyler, Louisiana Bar Roll number 25279, be and he hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(A) for an indefinite period and until further order of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
IT IS FURTHER ORDERED that the Office of Disciplinary Counsel may seek the appointment of a trustee(s) to protect the interests of respondent’s clients pursuant to the provisions of Supreme Court Rule XIX, § 27, if appropriate.
FOR THE COURT:
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana